                Case 2:20-bk-16040-WB             Doc 99 Filed 08/27/20 Entered 08/27/20 17:41:17            Desc
                                                   Main Document    Page 1 of 3


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone: 213.629.7400
                       Facsimile: 213.629.7401
                   5   aram.ordubegian@arentfox.com
                       douglas.flahaut@arentfox.com
                   6   christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel
                       for Debtors and Debtors-In-Possession
                   8

                   9                                UNITED STATES BANKRUPTCY COURT

                10                                    CENTRAL DISTRICT OF CALIFORNIA

                11                                             LOS ANGELES DIVISION

                12      In re
                13      G-STAR RAW RETAIL INC., a Delaware                       Lead Case No.: 2:20-bk-16040-WB
                        corporation,
                14                                                               Chapter 11
                                   Debtor and Debtor-in-Possession.
                15
                        ------------------------------------------------------   Jointly Administered with
                16
                                                                                 Case No.: 2:20-bk-16041
                        In re
                17
                        G-STAR INC., a Delaware corporation,                     NOTICE OF CONFIRMATION
                18                                                               HEARING AND DEADLINES
                                   Debtor and Debtor-in-Possession.              RELATED THE DEBTORS’ JOINT
                19                                                               PLAN OF REORGANIZATION
                        ____________________________________
                20
                                                                                 Confirmation Hearing
                21      [x] Affects both Debtors.                                Date:   October 8, 2020
                        [ ] Affects G-Star Raw Retail Inc. only                  Time:   10:00 a.m.
                22      [ ] Affects G-Star Inc. only.                            Place:  Courtroom 1375
                                                                                          255 E. Temple St.,
                23                                                                        Los Angeles, CA 90012
                                   Debtors and Debtors-in-Possession.
                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/16643260.1
                Case 2:20-bk-16040-WB                Doc 99 Filed 08/27/20 Entered 08/27/20 17:41:17                            Desc
                                                      Main Document    Page 2 of 3


                   1              TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUTPCY
                   2   JUDGE; AND INTERESTED PARTIES:
                   3              PLEASE TAKE NOTICE that a hearing (the “Confirmation Hearing”) to consider
                   4   confirmation of the Debtors’ Joint Chapter 11 Plan of Reorganization Dated August 27, 2020 (the
                   5   “Joint Plan”) has been scheduled for October 8, 2020 at 10:00 a.m. (Pacific Time) before the
                   6   Honorable Julia W. Brand, United States Bankruptcy Judge, in Courtroom 1375 at the United States
                   7   Bankruptcy Court located at 255 E. Temple St., Los Angeles, CA 90012 (the “Bankruptcy Court”).1
                   8   The Confirmation Hearing may be continued from time to time without further notice to parties-in-
                   9   interest. Additionally, the Joint Plan may be modified, pursuant to Section 1193 of the Bankruptcy
                10     Code, prior to or as a result of the Confirmation Hearing, without further notice to parties-in-
                11     interest.
                12                PLEASE TAKE FURTHER NOTICE that any objection to confirmation of the Joint Plan
                13     must comply with the Local Rules of the United States Bankruptcy Court for the Central District
                14     of California and must be filed with the Bankruptcy Court and served on the Office of the United
                15     States Trustee, the Subchapter V Trustee, and the Reorganization Counsel. If you fail to file a
                16     written objection to confirmation of the Joint Plan on or before September 24, 2020, the Court may
                17     deem such failure as a waiver of your right to oppose confirmation and as your consent to the terms
                18     of the Joint Plan.
                19                PLEASE TAKE FURTHER NOTICE that the following plan-related deadlines have
                20     been set by the Court pursuant to its Scheduling Order Setting Plan Confirmation Hearing and
                21     Related Deadlines [Dkt. No. 79]:
                22
                                                Event                                 Date
                23
                                                Last Day for Objections to            September 24, 2020
                24                              Plan Confirmation
                25                              Last Day For a Secured                September 24, 2020
                                                Creditor to Make an
                26                              Election under Section
                                                1111(b) of the Bankruptcy
                27                              Code
                28
                       1
A RENT F OX LLP
                           Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Joint Plan.
ATTORNEYS AT LAW
  LOS ANGELES
                       AFDOCS/16643260.1
                Case 2:20-bk-16040-WB          Doc 99 Filed 08/27/20 Entered 08/27/20 17:41:17              Desc
                                                Main Document    Page 3 of 3


                   1                       Last Day for Holders of          September 28, 2020
                                           Claims and Interests to
                   2                       Return Ballots

                   3
                                           Last Day to Submit Ballot        October 1, 2020
                   4                       Summary Report

                   5                       Last Day to File Brief in        October 1, 2020
                                           Support of Confirmation
                   6
                                           Confirmation Hearing             October 8, 2020, 10:00 a.m.
                   7                                                        (Pacific Time)

                   8

                   9          PLEASE TAKE FURTHER NOTICE that a copy of the Joint Plan is being served
                10     concurrently herewith, and if you wish to receive an additional copy of the Joint Plan or a copy of
                11     any other relevant filing or document related to the Joint Plan, you may request such document by
                12     contacting Douglas Flahaut at the address found in the upper left hand corner of this notice by e-
                13     mail at douglas.flahaut@arentfox.com.
                14
                        Dated: August 27, 2020                            ARENT FOX LLP
                15

                16
                                                                       By: /s/ Christopher K.S. Wong
                17                                                        Aram Ordubegian
                18                                                        M. Douglas Flahaut
                                                                          Christopher K.S. Wong
                19                                                        General Bankruptcy and Restructuring Attorneys
                                                                          for Debtors and Debtors-in-Possession
                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                          -2-
                       AFDOCS/16643260.1
